Citation Nr: 0408564	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst on 
the right wrist.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  

3.  Entitlement to an initial compensable disability rating 
for residuals of a left ganglion cyst excision.  

4.  Entitlement to an initial compensable disability rating 
for a meniscal tear of the left knee.  

5.  Entitlement to an initial compensable disability rating 
for left otitis media.  

6.  Entitlement to an initial compensable disability rating 
for hypertension.  


REPRESENTATION

Appellant represented by:	To Be Clarified


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1990 to August 2000.  In addition, he had approximately five 
months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in White 
River Junction, Vermont.  In that decision, the RO, in 
pertinent part, denied service connection for a ganglion cyst 
on the right wrist and for a gastrointestinal disorder.  
Additionally, the RO granted service connection for, and 
assigned noncompensable evaluations to, residuals of a left 
ganglion cyst excision, a meniscal tear of the left knee, 
left otitis media, and hypertension.  

Further review of the claims folder indicates that, by a 
December 2001 rating action, the RO granted service 
connection for a low back strain and for restrictive lung 
disease and awarded 10 percent evaluations to each of these 
disorders.  Following notification of this decision, the 
veteran, in February 2002, submitted a notice of disagreement 
with the initial ratings assigned to these service-connected 
disabilities.  In September 2003, the RO in Atlanta, Georgia 
furnished a statement of the case regarding these claims.  In 
December 2003, the Atlanta RO received from the veteran a VA 
Form 9, Appeal To Board Of Veterans' Appeals (Form 9).  In a 
letter dated in January 2004, the Atlanta RO explained to the 
veteran that he did not file a timely Form 9.  Consequently, 
the Atlanta RO explained that the appeal period expired and 
that the December 2001 decision (which assigned 10 percent 
disability ratings to each of the service-connected low back 
strain and restrictive lung disease) was final.  However, the 
Atlanta RO also informed the veteran that it would consider 
his Form 9 as a "reopen claim for the above issue," that 
the agency would refer his claim to the appropriate 
personnel, and that he would shortly receive from them a 
letter discussing the type of evidence necessary from him.  

No further action appears to have been taken on the part of 
the Atlanta RO with regard to the veteran's low back and 
restrictive lung disease claims.  The issues of entitlement 
to a disability rating greater than 10 percent for a low back 
strain and a disability rating greater than 10 percent for 
restrictive lung disease are not inextricably intertwined 
with the current appeal and are, therefore, referred to the 
RO for appropriate action.  


REMAND

Included in the claims folder is a VA Form 21-22, Appointment 
Of Veterans Service Organization As Claimant's 
Representative, in which the veteran appointed the New York 
State Division Of Veterans' Affairs as his representative.  
The effective date of this appointment was August 2000.  At 
that time, the veteran resided in Canada, and his claims 
folder was retained at the RO in White River Junction, 
Vermont.  

Subsequently, the veteran's residential address changed.  As 
a result, his claims folder was transferred to the RO in 
Atlanta, Georgia.  The veteran's appointment of the New York 
State Division Of Veterans' Affairs as his representative has 
not been revoked and remains in effect.  However, in view of 
the veteran's move to the state of Georgia as well as the 
transfer of his claims folder to the RO in Atlanta, Georgia, 
the Board believes that the veteran should be given an 
opportunity to clarify whether he wishes to retain another 
representative.  See, 38 C.F.R. § 20.600 (2003) (which 
stipulates that an appellant will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person).  
See also, 38 C.F.R. § 20.601 (2003) (which stipulates that a 
specific claim may be prosecuted at any one time by only one 
recognized organization, attorney, agent, or other person 
properly designated to represent the appellant).  

Further review of the claims folder indicates that the most 
recent records of post-service treatment which have been 
obtained are VA medical reports dated in August 2001 (more 
than two-and-a-half years ago).  In view of this fact, as 
well as the veteran's subsequent relocation from Canada to 
the state of Georgia, the Board believes that, on remand, an 
attempt should be made to procure and to associate with his 
claims folder copies of available records of recent and 
relevant VA medical care.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
ask him to clarify his representation.  
Specifically, he should be asked whether 
he wishes to appoint a new 
representative.  If so, he should 
complete a VA Form 21-22, Appointment Of 
Veterans Service Organization As 
Claimant's Representative, which should 
then be associated with his claims 
folder, and his claims file should be 
transfer to the newly appointed 
representative for review.  

2.  The RO should also obtain copies of 
records of bilateral wrist, 
gastrointestinal, left knee, left otitis 
media, and hypertension treatment that 
the veteran has received at the VA 
Medical Center (VAMC) in Buffalo, New 
York between August 2001 and January 2003 
and at the VAMC in Augusta, Georgia since 
January 2003.  All such available 
documents should be associated with the 
claims folder.  

3.  The RO should then adjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
he, and any representative whom he may 
appoint, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in September 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




